Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 11/17/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jordan D. Phelan on 01/03/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 1, 4-6, 32 and 42 have been replaced with the following amended claims:

Claim 1 (Currently Amended) A method of treating an inflammatory or autoimmune disease in a patient determined to have an inadequate response to a multi-Fc therapeutic comprising administering a first cumulative escalated dose of the multi-Fc therapeutic at a dose of at least about 105% of a starting dose of said multi-Fc therapeutic during a first dosing period, wherein the patient has been determined to have: (a) blood levels of iC3b lower than a predetermined threshold following administration with the starting dose of the multi-Fc therapeutic; or (b) blood levels of iC3b with a change percent of less than about 20%, less than about 30%, less than about 40% or less than about 50% from baseline, and wherein the multi-Fc therapeutic comprises a multimer of a homodimer and 

Claims 4-6. (Cancelled).

Claim 32 (Currently Amended) The method of claim 1, wherein the percent change is less than about 10% 

Claim 42 (Currently Amended) The method of claim [[1]] 36, wherein the percent change of the surrogate marker is less than about 10%

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-3, 7-8, 19, 26, 30-32, 36-38, 42 and 47-51 have been allowed.

7.	Claims 1-3, 7-8, 19, 26, 30-32, 36-38, 42 and 47-51 have been renumbered as claims 1-19 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/YAN XIAO/
Primary Examiner, Art Unit 1642